UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-22211 IVA FIDUCIARY TRUST (Exact name of registrant as specified in charter) 645 Madison Avenue, 12th Floor, New York, NY10022 (Address of principal executive offices) (zip code) Michael W. Malafronte International Value Advisers, LLC 645 Madison Avenue 12th Floor New York, NY 10022 (Name and address of agent for service) Copy to: Clair Pagnano, Esq. K&L Gates LLP State Street Financial Center One Lincoln Street Boston, Massachusetts 02111-2950 Brian F. Link,Esq. State Street Bank and Trust Company Mail Code: JHT 1732 200 Clarendon Street Boston, MA 02116 Registrant’s telephone number, including area code:(212) 584-3570 Date of fiscal year end:September 30 Date of reporting period:March 31, 2010 Item 1.Report to Shareholders. IVA Worldwide Fund IVA International Fund Semi-Annual Report March 31, 2010 An investment in the Funds is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Advised by International Value Advisers, LLC Contents
